--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1 [highlight-8k_0608.htm]
 
Stock Purchase Agreement




Dated as of June 3, 2010




By and Among




Infanto Holdings, Corp.




and




Perry D. West




and




Taylor B. West




and




Hee Joon Park




and




Highlight Networks, Inc.

 
 

--------------------------------------------------------------------------------

 

Table of Contents


Section 1. Construction and Interpretation
3
1.1. Principles of Construction.
3
   
Section 2.  The Transaction
3
2.1. Purchase Price:
4
2.2. Transfer of Shares and Terms of Payment:
4
2.3. Closing.
4
   
Section 3.  Representations and Warranties
4
3.1. Representations and Warranties of the Sellers and the Company.
4
3.2. Covenants of the Sellers and the Company.
6
3.3. Representations and Warranties of the Purchaser
7
   
Section 4.  Miscellaneous
9
4.1. Expenses.
9
4.2. Governing Law.
9
4.3. Resignation of Old and Appointment of New Board of Directors.
9
4.4. Disclosure.
9
4.5. Notices.
9
4.6. Parties in Interest.
10
4.7. Entire Agreement.
10
4.8. Amendments.
10
4.9. Severability.
10
4.10. Counterparts.
11
4.11. Further Assuarances
11
   
SIGNATURES
12




 
Page 2 of 12

--------------------------------------------------------------------------------

 

Stock Purchase Agreement


This stock purchase agreement (“Agreement”), dated as of June 3, 2010, is
entered into by and among Highlight Networks, Inc. (“Highlight” or the
“Company”) and Perry D. West,  Taylor B. West and Hee Joon Park (each a “Seller”
and collectively, the “Sellers”), and Infanto Holdings, Corp. (the “Purchaser”
and together with the Company and the Sellers, the “Parties”).


W i t n e s s e t h:


Whereas, the Sellers, are shareholders of Highlight, a corporation organized and
existing under the laws of the State of Nevada, who own and/or control in the
aggregate 1,500,000 shares of the Company, which represents approximately 99.9%
of the issued and outstanding common shares of the Company, which total
1,500,940; and


Whereas, the Purchaser desires to acquire such number of shares of the Company.


Now, Therefore, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Sellers of such
common stock of the Company to the Purchaser:


Section 1. Construction and Interpretation


1.1.           Principles of Construction.


(a) All references to Articles, Sections, subsections and Appendixes are to
Articles, Sections, subsections and Appendixes in or to this Agreement unless
otherwise specified.  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The term
“including” is not limiting and means “including without limitations.”


(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c) The Table of Contents hereto and the Section headings herein are for
convenience only and shall not affect the construction hereof.


(d) This Agreement is the result of negotiations among and has been reviewed by
each Party’s counsel. Accordingly, this Agreement shall not be construed against
any Party merely because of such Party’s involvement in its preparation.


(e) Wherever in this Agreement the intent so requires, reference to the neuter,
masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.



 
Page 3 of 12

--------------------------------------------------------------------------------

 



Section 2.  The Transaction


2.1.           Purchase Price.


The Sellers hereby agree to sell to the Purchaser, and the Purchaser, in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, agrees to purchase from the Sellers
1,500,000 common shares of the capital stock of Highlight (the “Acquired
Shares”) for a total  purchase price of $50,000 (the “Purchase Price”), payable
in full to the Sellers according to the terms of this Agreement, in United
States currency as directed by the Sellers at Closing.


2.2.           Transfer of Shares and Terms of Payment.


In consideration for the transfer of the Acquired Shares by the Sellers to the
Purchaser, the Purchaser shall pay the Purchase Price in accordance with the
terms of this Agreement.  Transfer of the shares and payment thereof shall be in
the following manner:


i) The Purchaser has transferred the Purchase Price to Anslow & Jaclin, LLP (the
“Escrow Agent”).


ii) Simultaneously with the transfer of the Purchase Price, the Sellers shall
deliver to the Escrow Agent the certificates for the Acquired Shares duly
endorsed for transfer to be held in escrow in accordance with the terms of this
Agreement.  The Escrow Agent shall hold the Acquired Shares pending the Closing
(as defined below in Section 2.2(iii)).
 
iii) Subject to the terms, conditions and warranties set forth in this
Agreement, on the Closing Date (as such term is defined hereinafter), in
consideration for the Purchase Price, the Escrow Agent will transfer and deliver
to the Purchaser and/or its nominees, the certificates for the Acquired Shares
(collectively, the “Closing”).


2.3.           Closing.


Subject to the terms and conditions of this Agreement, the Closing shall take
place by wire transfer and overnight mail on or before 5:00 P.M. EST on May 20,
2010 (the “Closing Date”).  In the event that the Closing does not occur on or
before such date, other than due to a breach of this Agreement by the Company or
the Sellers, the Sellers may terminate this Agreement and the Parties shall have
no further obligations to one another.


Section 3.  Representations and Warranties


3.1           Representations and Warranties of the Sellers.


3.1.1           The Company is a corporation duly organized and validly existing
under the laws of the State of Nevada and has all corporate power necessary to
engage in all transactions in which it has been involved in as well as any
general business transactions in the future that may be desired by its
directors.


3.1.2           The Company is in good standing with the Secretary of State of
Nevada.


3.1.3           Prior to or at Closing, Anslow & Jaclin, LLP, as Escrow Agent,
shall pay off all of the Company’s outstanding debts and obligations and shall
provide Purchaser with

 
Page 4 of 12

--------------------------------------------------------------------------------

 

evidence of such payoff.  Should the Purchaser discover any obligation of the
Company that was not paid prior to the Closing Date, the Sellers shall undertake
to indemnify the Purchaser for any and all such liabilities, whether outstanding
or contingent at the time of Closing.


3.1.4           The Company will have no assets or liabilities at the Closing
Date.


3.1.5           The Company is not subject to any pending or threatened
litigation, claims or lawsuits from any party, and there are no pending or
threatened proceedings against the Company by any federal, state or local
government, or any department, board, agency or other body thereof.


3.1.6           The Company is not a party to any contract, lease or agreement
which would subject it to any performance or business obligations in the future
after the Closing.


3.1.7           The Company does not own any real estate or any interests in
real estate.


3.1.8           The Company is not liable for any income, real or personal
property taxes to any governmental or state agencies whatsoever.


3.1.9           The Company, to its best knowledge, is not in violation of any
provision of laws or regulations of federal, state or local government
authorities and agencies.


3.1.10           The Sellers are the lawful owners of record of the Acquired
Shares, and the Sellers presently have, and will have at the Closing Date, the
power to transfer and deliver the Acquired Shares to the Purchaser in accordance
with the terms of this Agreement.  The delivery to the Purchaser of certificates
evidencing the transfer of the Acquired Shares pursuant to the provisions of
this Agreement will transfer to the Purchaser good and marketable title thereto,
free and clear of all liens, encumbrances, restrictions and claims of any kind.


3.1.11           There are no authorized shares of the Company other than the
amount disclosed as being 150,000,000 common shares, and there are no issued and
outstanding shares of the Company other than the amount disclosed as being
1,500,940 common shares.  Sellers at the Closing Date will have full and valid
title to the Acquired Shares, and there will be no existing impediment or
encumbrance to the sale and transfer of the Acquired Shares to the Purchaser;
and on delivery to the Purchaser of the Acquired Shares being sold hereby, all
of such Shares shall be free and clear of all liens, encumbrances, charges or
assessments of any kind; such Shares will be legally and validly issued and
fully paid and non-assessable shares of the Company’s common stock; and all such
common stock has been issued under duly authorized resolutions of the Board of
Directors of the Company.


3.1.12           All issuances of the Company of shares of their common stock in
past transactions have been legally and validly effected, and all of such shares
of common stock are fully paid and non-assessable.


3.1.13           There are no outstanding subscriptions, options, warrants,
convertible securities or rights or commitments of any nature in regard to the
Company’s authorized but unissued common stock.


3.1.14           There are no outstanding judgments, liens or any other security
interests filed against the Company or any of its properties.

 
Page 5 of 12

--------------------------------------------------------------------------------

 

3.1.15           The Company has no subsidiaries.


3.1.16           The Company has no employment contracts or agreements with any
of its officers, directors, or with any consultants, employees or other such
parties.


3.1.17           The Company has no insurance or employee benefit plans
whatsoever.


3.1.18           The Company is not in default under any contract or any other
document.


3.1.19           The Company has no outstanding powers of attorney and no
obligations concerning the performance of the Sellers concerning this Agreement.


3.1.20           The execution and delivery of this Agreement, and the
subsequent closing thereof, will not result in the breach by the Company or the
Sellers of any agreement or other instrument to which they are or have been a
party.


3.1.21           All financial and other information which the Company and/or
the Sellers furnished or will furnish to the Purchaser, including information
with regard to the Company and/or the Sellers contained in the SEC filings filed
by the Company since its inception (i) is true, accurate and complete as of its
date and in all material respects except to the extent such information is
superseded by information marked as such, (ii) does not omit any material fact,
(iii) is not misleading and (iv) presents fairly the financial condition of the
organization as of the date and for the period covered thereby.


3.1.22           The Company has filed with the SEC its Quarterly Report on Form
10-Q due on or before May 17, 2010 prior to the Closing Date.


3.1.23           The shareholder list provided by Sellers to Purchaser is
complete and correct in all material respects and, shall be fully reconcilable
with the current records of the transfer agent.  In addition, Sellers represent
and warrant that the Company has not at any time acted as its own transfer
agent.


3.1.24           The 7,589 options reflected in the Company’s Form 10-K filed
with the SEC on October 15, 2009 have been cancelled by the Company.


The representations and warranties herein by the Sellers shall be true and
correct in all material respects on and as of the Closing Date hereof with the
same force and effect as though said representations and warranties had been
made on and as of the Closing Date.


3.2.           Covenants of the Sellers and the Company.


From the date of this Agreement and until the Closing Date, the Sellers and the
Company covenant the following:


3.2.1           The Sellers will furnish Purchaser with all corporate records
and documents, such as Articles of Incorporation and Bylaws, or any other
corporate document or record requested by the Purchaser.

 
Page 6 of 12

--------------------------------------------------------------------------------

 

3.2.2           The Company will not enter into any contract or business
transaction, merger or business combination, or incur any further debts or
obligations without the express written consent of the Purchaser.


3.2.3           The Company will not amend or change its Articles of
Incorporation or Bylaws, or issue any further shares or create any other class
of shares in the Company without the express written consent of the Purchaser.


3.2.4           The Company will not issue any stock options, warrants or other
rights or interests in or to its shares without the express written consent of
the Purchaser.


3.2.5           The Sellers will not encumber or mortgage any right or interest
in their shares of the common stock being sold to the Purchaser hereunder, nor
will they transfer any rights to such shares of the common stock to any third
party whatsoever.


3.2.6           The Company will not declare any dividend in cash or stock, or
any other benefit.


3.2.7           The Company will not institute any bonus, benefit, profit
sharing, stock option, pension retirement plan or similar arrangement.


3.2.8           At Closing, the Company and the Sellers will obtain and submit
to the Purchaser resignations of current officers and directors.


3.3           Representations and Warranties of the Purchaser.


       3.3.1           The Purchaser has the requisite power and authority to
enter into and perform this Agreement and to purchase the shares being sold to
it hereunder.  The execution, delivery and performance of this Agreement by such
Purchaser and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate or partnership
action, and no further consent or authorization of such Purchaser or its Board
of Directors, stockholders, partners, members, as the case may be, is
required.  This Agreement has been duly authorized, executed and delivered by
such Purchaser and constitutes, or shall constitute when executed and delivered,
a valid and binding obligation of such Purchaser enforceable against such
Purchaser in accordance with the terms thereof.


3.3.2           The Purchaser is, and will be at the time of the execution of
this Agreement, an “accredited investor”, as such term is defined in Regulation
D promulgated by the Commission under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in the
past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Purchaser to utilize
the information made available by the Company to evaluate the merits and risks
of and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment.  The Purchaser has the
authority and is duly and legally qualified to purchase and own shares of the
Company.  The Purchaser is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. The information set
forth on the signature page hereto regarding the Purchaser is accurate.

 
Page 7 of 12

--------------------------------------------------------------------------------

 

3.3.3           On the Closing Date, such Purchaser will purchase the Acquired
Shares pursuant to the terms of this Agreement for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.


3.3.4           The Purchaser understands and agrees that the Acquired Shares
have not been registered under the 1933 Act or any applicable state securities
laws, by reason of their issuance in a transaction that does not require
registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of the Purchaser contained herein), and that such
Acquired Shares must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. In any event, and subject to compliance with
applicable securities laws, the Purchaser may enter into lawful hedging
transactions in the course of hedging the position they assume and the Purchaser
may also enter into lawful short positions or other derivative transactions
relating to the Acquired Shares, or interests in the Acquired Shares, and
deliver the Acquired Shares, or interests in the Acquired Shares, to close out
their short or other positions or otherwise settle other transactions, or loan
or pledge the Acquired Shares, or interests in the Acquired Shares, to third
parties who in turn may dispose of these Acquired Shares.


3.3.5           The Acquired Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


3.3.6           The offer to sell the Acquired Shares was directly communicated
to such Purchaser by the Company.  At no time was such Purchaser presented with
or solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.


3.3.7           Such Purchaser represents that the foregoing representations and
warranties are true and correct as of the date hereof and, unless such Purchaser
otherwise notifies the Company prior to the Closing Date shall be true and
correct as of the Closing Date.

 
Page 8 of 12

--------------------------------------------------------------------------------

 

Section 4.  Miscellaneous


4.1.           Expenses.


Each of the Parties shall bear its/his own expenses in connection with the
transactions contemplated by this Agreement.


4.2.           Governing Law.


The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of New York applicable to
agreements executed and to be wholly performed solely within such state.


4.3.           Resignation of Old and Appointment of New Board of Directors and
Officers.


The Company and the Sellers shall take such corporate action(s) required by
Highlight’s Articles of Incorporation and/or Bylaws to (a) appoint the below
named persons to their respective positions, to be effective on the Closing
Date, and (b) obtain and submit to the Purchaser, together with all required
corporate action(s) the resignation of the current board of directors, and any
and all corporate officers as of the Closing Date.


Name
Position
Anthony E. Lombardo
Director, President and CEO
Damion D. Glushko
Director and Secretary



4.4.           Disclosure.


The Sellers and the Company agree that they will not make any public comments,
statements, or communications with respect to, or otherwise disclose the
execution of this Agreement or the terms and conditions of the transactions
contemplated by this Agreement without the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld.


4.5.           Indemnification.


4.5.1           In consideration of this Agreement, Sellers covenant and agree,
for themselves and for their agents, employees, legal representatives, heirs,
executors or assigns (collectively the “Sellers Covenantors”), that they shall
indemnify and hold harmless the Purchaser Covenantees from and against any and
all losses, damages, expenses and liabilities (collectively “Liabilities”) or
actions, investigations, inquiries, arbitrations, claims or other proceedings in
respect thereof, including enforcement of this Agreement (collectively
“Actions”) (Liabilities and Actions are herein collectively referred to as
“Losses”) which are incurred as a result of any of Sellers Covenantors’ breach
of this Agreement, including but not limited to the breach of any
representations, warranties  and/or covenants set forth herein. “Losses”
include, but are not limited to, all reasonable legal fees, court costs and
other expenses incurred in connection with investigating, preparing, defending,
paying, settling or compromising any suit in law or equity arising out of this
Agreement.


4.5.2           In consideration of this Agreement, Purchaser covenants and
agrees, for itself and for its agents, employees, legal representatives, heirs,
executors or assigns (collectively

 
Page 9 of 12

--------------------------------------------------------------------------------

 

the “Purcahser Covenantors”), that they shall indemnify and hold harmless the
Seller Covenantees from and against any and all Liabilities, Actions or Losses
which are incurred as a result of any of Buyer Covenantors’ breach of this
Agreement, including but not limited to the breach of any representations,
warranties  and/or covenants set forth herein.


4.6.           Notices.


Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:


If to Sellers, to:


Perry D. West, Individually
Post Office Box 427
Cocoa, Florida 32923
Fax: (321) 632-7632


Taylor B. West, Individually
412 Hillje Street
Alvin, TX 77511


Hee Joon Park, Individually
412 Hillje Street
Alvin, TX 77511


If to the Purchaser, to:


Infanto Holdings, Corp.
Attn: Joseph. C. Passalaqua.
Po Box 2843
Liverpool, NY 13089


Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.


4.7.           Parties in Interest.


This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.


4.8.           Entire Agreement.


This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.

 
Page 10 of 12

--------------------------------------------------------------------------------

 



4.9.           Amendments.


This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.


4.10.           Severability.


In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.


4.11.           Counterparts.


This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement.  When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals.  The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.


4.12.           Further Assurances.


From and after the date of this Agreement, upon the request of any Party, the
Parties shall use their best efforts to execute and deliver such instruments,
documents or other writings as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement, including without limitation, turning over all books and records and
interim financial statements to the Purchaser so that the Company’s quarterly
report on Form 10-Q may be filed by Thursday, May 20, 2010.


[-Signature Page Follows-]

 
Page 11 of 12

--------------------------------------------------------------------------------

 



In Witness Whereof, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written.



   
Company:
     
Highlight Networks, Inc.
                     
By:
/s/ Perry D. West
     
Name:  
Perry D. West
     
Title:
President, Chief Executive Officer
                         
Sellers:
                         
By:
/s/ Perry D. West
     
Name:  
Perry D. West, Individually
               
By:
/s/ Taylor B. West
     
Name:  
Taylor B. West, Individually
                         
Purchaser:
     
Infanto Holdings, Corp.
                         
By:
/s/ Joseph. C. Passalaqua
     
Name:  
Joseph C. Passalaqua
     
Title:
President, Chief Executive Officer
 




Page 12 of 12